         Case 1:20-cr-00130-DMT Document 21 Filed 09/09/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
Vincent Clark Espinoza,                      )       Case No. 1:20-cr-130
                                             )
              Defendant.                     )


       On September , 2020, defendant filed a motion requesting the court to reconsider its order

of detention. Defendant advises that he has been accepted into an inpatient treatment program at

Heartview in Bismarck, North Dakota. He requests to be released on September 10, 2020, so that

he can begin treatment

       The court GRANTS defendant's motion (Doc. No. 20). Defendant shall be released to a

family member no earlier than 8:00 a.m. on September 10, 2020, for immediate transport to

Heartview in Bismarck. While on release, defendant shall comply with the following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

              unless prescribed by a licensed medical practitioner, and any use of inhalants.

              Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

              Services Officer to verify compliance. Failure or refusal to submit to testing or

              tampering with the collection progress or specimen may be considered the same as


                                                 1
  Case 1:20-cr-00130-DMT Document 21 Filed 09/09/20 Page 2 of 2




       a positive test.

(4)    Defendant shall report to the Pretrial Services Officer at such times and in such

       manner as designated by the Officer.

(5)    Defendant shall not possess a firearm, destructive device, or other dangerous weapon.

(6)    Defendant shall reside at Heartview, fully participate in its inpatient programming,

       and comply with all of its rules and regulations. Upon his arrival, he shall contact

       Pretrial Services Officer Baily Kruger at (701) 297-2414.

(7)    Defendant shall sign all releases of information requested by the Pretrial Services

       Officer so that his progress and participation in treatment may be monitored.

(8)    Upon his discharge from the inpatient treatment program, defendant shall

       immediately report to the United States Marshal's office in Bismarck with the

       understanding that he shall be detained pending further order of the court.

IT IS SO ORDERED.

Dated this 9th day of September, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                         2
